Case 4:19-cv-00238-ALM-KPJ Document 15 Filed 07/26/19 Page 1 of 2 PageID #: 60




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


                                                  §
  LISA LOVE,
                                                  §
                                                  §
         Plaintiff,
                                                  §
                                                  §
 v.
                                                  §
                                                  §     Civil No. 4:19-cv-238-ALM-KPJ
 BANK OF AMERICA, N.A.,
                                                  §
                                                  §
         Defendant.
                                                  §
                                                  §
                                                  §
                                     ORDER OF DISMISSAL

        Pending before the Court is the parties’ Stipulation for Voluntary Dismissal Pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(ii) (the “Stipulation”) (Dkt. #14). In the Stipulation, the parties request

dismissal of all claims with prejudice, each party to bear its own costs, fees, and expenses. See

Dkt. #14.

        Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss

an action without court order in one of two ways: (1) a plaintiff may dismiss an action under Rule

41(a)(1)(A)(i) by filing “a notice of dismissal before the opposing party serves either an answer or

a motion for summary judgment.” FED. R. CIV. P. 41(a)(1); or (2) a plaintiff may dismiss an action

under Rule 41(a)(1)(A)(ii) by filing “a stipulation of dismissal signed by all parties who have

appeared.” Id. As such, formal court action is not necessary in this case. However, the Court finds

that in the interest of efficiency, justice, and maintaining the clarity of the record, an entry of order

of dismissal is appropriate.
    Case 4:19-cv-00238-ALM-KPJ Document 15 Filed 07/26/19 Page 2 of 2 PageID #: 61




            Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

    action, and all of the claims asserted therein, be DISMISSED WITH PREJUDICE. Each party

.   shall bear its own costs.

            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

            IT IS SO ORDERED.
            SIGNED this 26th day of July, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  2
